UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4064


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cr-00499-RMG-2)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, T. KIRK TRUSLOW, P.A., North Myrtle Beach,
South Carolina, for Appellant. Peter Thomas Phillips, Assistant
United   States  Attorney,   Charleston, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Williams pled guilty, pursuant to a plea

agreement, to using a communication facility to facilitate the

commission     of    a    controlled    substance       offense   and    aiding    and

abetting the same, in violation of 18 U.S.C. § 2 (2012) and 21

U.S.C. § 843(b) (2012).           After granting Williams’ motion for a

downward      variance,     the   district      court    sentenced      Williams   to

thirty-seven months’ imprisonment.               On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but

questioning whether the district court complied with Fed. R.

Crim.    P.   11    in    accepting    Williams’    guilty    plea      and   whether

Williams’ sentence is reasonable.                Williams was advised of his

right to file a pro se supplemental brief, but he did not do so.

We affirm.

              Because Williams did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.        United States v. Martinez, 277 F.3d 517, 525 (4th

Cir.    2002).       To   establish     plain    error,    Williams      must   show:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                 Henderson v. United States,

133 S. Ct. 1121, 1126 (2013).                 In the guilty plea context, a

defendant meets his burden by showing a reasonable probability



                                          2
that he would not have pled guilty but for the Rule 11 omission.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               After    reviewing     the   transcript    of    Williams’     guilty

plea hearing pursuant to Anders, we conclude that the district

court substantially complied with Rule 11 in accepting Williams’

guilty plea and that any omission by the court did not affect

Williams’ substantial rights.                   Critically, the district court

ensured that the plea was supported by an independent factual

basis, that Williams entered the plea knowingly and voluntarily,

and that Williams understood the nature of the charge to which

he pled guilty, the maximum term of imprisonment he faced, and

the rights he relinquished by pleading guilty.                   Fed. R. Crim. P.

11(b); United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).

               We review Williams’ sentence for reasonableness “under

a   deferential        abuse-of-discretion        standard.”     Gall    v.   United

States, 552 U.S. 38, 41 (2007).                    A sentence is procedurally

reasonable      if     the   court    properly     calculates    the    defendant’s

advisory Guidelines range, gives the parties an opportunity to

argue    for    an     appropriate     sentence,     considers    the    18   U.S.C.

§ 3553(a) (2012) factors, does not rely on clearly erroneous

facts, and sufficiently explains the selected sentence.                       Id. at

49-51.     After reviewing the sentencing transcript pursuant to

Anders,   we     conclude      that   Williams’      sentence    is    procedurally

                                            3
reasonable.        Williams has also failed to rebut the presumption

that his below-Guidelines sentence is substantively reasonable.

United    States     v.    Susi,       674    F.3d       278,     289       (4th       Cir.     2012)

(explaining       presumption);         United         States    v.     Montes-Pineda,           445

F.3d 375, 379 (4th Cir. 2006) (explaining that defendant may

rebut presumption by showing “that the sentence is unreasonable

when measured against the § 3553(a) factors” (internal quotation

marks omitted)).

             In     accordance         with       Anders,       we     have       reviewed        the

remainder     of     the     record      in       this    case        and     have       found    no

meritorious        grounds       for    appeal.           We     therefore             affirm    the

district court’s judgment.                    This court requires that counsel

inform    Williams,        in    writing,         of    the     right       to    petition       the

Supreme     Court    of    the    United      States       for       further       review.        If

Williams requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for       leave       to       withdraw       from     representation.

Counsel’s motion must state that a copy thereof was served on

Williams.     We dispense with oral argument because the facts and

legal    contentions       are     adequately           presented       in       the     materials

before    this     court    and    argument           would     not   aid        the    decisional

process.

                                                                                          AFFIRMED



                                                  4